UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5693 Name of Registrant: Putnam Europe Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Europe Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 6/30/07 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam Europe Equity Fund Adidas Salomon Agency Ticker Security ID: Meeting Date Meeting Status CINS D0066B102 05/10/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Resolution on the appropriation of Mgmt For For For retained earnings` 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Supervisory Board Members' Fees Mgmt For Abstain Against 7 Intra-Company Contract Mgmt For Abstain Against 8 Authority to Repurchase Shares Mgmt For For For 9 Resolution on the approval of the Mgmt For Abstain Against electronic transmission of information 10 Appointment of the Auditor and the Mgmt For For For Group Auditor for the FY 2006 ALLIANZ AG Ticker Security ID: Meeting Date Meeting Status CINS D03080112 05/02/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appropriation of Net Earnings Mgmt For For For 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Elect Dr. Wulf H. Bernotat, Essen as Mgmt For For For a Member to the Supervisory Board 7 Elect Dr. Gerhard Cromme, Essen Mgmt For For For as a Member of the Supervisory Board 8 Elect Dr. Franz B. Humer, Basel as Mgmt For For For a Member of the Supervisory Board 9 Elect Renate Köcher Mgmt For For For 10 Elect Mr. Igor Landau, Paris, France Mgmt For For For as a Member of the Supervisory Board 11 Elect Henning Schulte-Noelle Mgmt For For For 12 Elect Substitute Supervisory Board Mgmt For For For Members 13 Elect Jean-Jacques Cette Mgmt For For For 14 Elect Claudia Eggert-Lehmann Mgmt For For For 15 Elect Godfrey Robert Hayward Mgmt For For For 16 Elect Mr. Peter Kossubek, Mgmt For For For Bayerbach as a Member of the Supervisory Board 17 Elect Mr. Jorg Reinbrecht, Berlin as Mgmt For Against Against a Member of the Supervisory Board 18 Elect Rolf Zimmerman Mgmt For Against Against 19 Elect Substitute Supervisory Board Mgmt For For For Members 20 Elect Substitute Supervisory Board Mgmt For For For Members 21 Elect Substitute Supervisory Board Mgmt For For For Members 22 Elect Substitute Supervisory Board Mgmt For For For Members 23 Elect Substitute Supervisory Board Mgmt For For For Members 24 Elect Substitute Supervisory Board Mgmt For For For Members 25 Remuneration of the first Mgmt For For For Supervisory Board of Allianz SE 26 Amendments to Articles Mgmt For For For 27 Authorization to acquire treasury Mgmt For For For shares for trading purposes 28 Authorization to acquire and utilize Mgmt For For For treasury shares for other purposes Allied Irish Banks PLC Ticker Security ID: Meeting Date Meeting Status CINS G02072117 05/09/2007 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Receive the report and accounts Mgmt For For For 3 Declare a final dividend Mgmt For For For 4 Re-appoint Mr. Adrian Burke as a Mgmt For Against Against Director 5 Re-appoint Mr. Kieran Crowley as a Mgmt For Against Against Director 6 Re-appoint Mr. Colm Doherty as a Mgmt For Against Against Director 7 Re-appoint Mr. Donal Forde as a Mgmt For Against Against Director 8 Re-appoint Mr. Dermot Gleeson as Mgmt For Against Against a Director 9 Re-appoint Mr. Don Godson as a Mgmt For Against Against Director 10 Re-appoint Ms. Anne Maher as a Mgmt For Against Against Director 11 Re-appoint Mr. Daniel O Connor as Mgmt For Against Against a Director 12 Re-appoint Mr. John O Donnell as a Mgmt For Against Against Director 13 Re-appoint Mr. Sean O Driscoll as a Mgmt For Against Against Director 14 Re-appoint Mr. Jim O Leary as a Mgmt For Against Against Director 15 Re-appoint Mr. Eugene J. Sheehy Mgmt For Against Against as a Director 16 Re-appoint Mr. Bernard Somers as Mgmt For Against Against a Director 17 Re-appoint Mr. Michael J. Sullivan Mgmt For Against Against as a Director 18 Re-appoint Mr. Robert G. Wilmers Mgmt For Against Against as a Director 19 Re-appoint Ms. Jennifer Winter as a Mgmt For For For Director 20 Authorize the Director to determine Mgmt For For For the remuneration of the Auditor 21 Authority to Repurchase Shares Mgmt For For For 22 Approve Price of Reissued Treasury Mgmt For For For Stock 23 Approve to renew the Directors Mgmt For For For authority to allot shares 24 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 25 Amend the rules of the AIB Group Mgmt For For For Performance Share Plan 2005 26 Shareholder Proposal Regarding ShrHoldr Against Against For Removal of Auditor 27 Shareholder Proposal Regarding ShrHoldr Against Against For Appointment to the Board Arpida AG Ticker Security ID: Meeting Date Meeting Status CINS H0323Q120 07/19/2006 Take no Action Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Share Re-registration Consent Mgmt For TNA NA Arpida AG Ticker Security ID: Meeting Date Meeting Status CINS H0323Q120 07/19/2006 Take no Action Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Directors Mgmt For TNA NA 2 Approve Creation of Pool of Mgmt For TNA NA Authorized Capital 3 Approve Creation of Pool of Mgmt For TNA NA Conditional Capital 4 Change Location of Registered Mgmt For TNA NA Office/Headquarters AXA Ticker Security ID: Meeting Date Meeting Status CINS F06106102 05/14/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transaction Mgmt For TNA NA 7 Related Party Transactions during Mgmt For TNA NA Fiscal Year 2005 8 Elect Jean-René Fourtou Mgmt For TNA NA 9 Elect Léo Apotheker Mgmt For TNA NA 10 Elect Gérard Mestrallet Mgmt For TNA NA 11 Elect Ezra Suleiman Mgmt For TNA NA 12 Elect Jean-Martin Folz Mgmt For TNA NA 13 Elect Giuseppe Mussari Mgmt For TNA NA 14 Directors' Fees Mgmt For TNA NA 15 Authority to Trade in Company Mgmt For TNA NA Stock 16 Authority to Increase Capital Mgmt For TNA NA 17 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 18 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 19 Authority to Set Share Price Mgmt For TNA NA 20 Authority to Increase Share Mgmt For TNA NA Issuance Limit 21 Authority to Increase Capital Mgmt For TNA NA 22 Authority to Increase Capital Mgmt For TNA NA 23 Authority to Allow Subsidiaries to Mgmt For TNA NA Issue Convertible Debt Instruments 24 Authority to Issue Debt Instruments Mgmt For TNA NA 25 Authority to Issue Shares and/or Mgmt For TNA NA Convertible Securities 26 Authority to Issue Restricted Stock Mgmt For TNA NA 27 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 28 Amendments to Articles Mgmt For TNA NA 29 Amendments to Articles Mgmt For TNA NA 30 Grant powers for formalities Mgmt For TNA NA BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status CINS G06940103 05/09/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Dr. Ulrich Cartellieri Mgmt For For For 5 Re-elect Michael Hartnall Mgmt For For For 6 Re-elect George Rose Mgmt For For For 7 Elect Walt Havenstein Mgmt For For For 8 Elect Ian King Mgmt For For For 9 Elect Sir Nigel Rudd Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 EU Political Donations Mgmt For For For 13 EU Political Donations Mgmt For For For 14 EU Political Donations Mgmt For For For 15 EU Political Donations Mgmt For For For 16 EU Political Donations Mgmt For For For 17 EU Political Donations Mgmt For For For 18 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 19 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 20 Authority to Repurchase Shares Mgmt For For For 21 Amendment to Articles Regarding Mgmt For For For Electronic Communication BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0002634946 10/04/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Disposal Mgmt For For For Banco Comercial Portugues Ticker Security ID: Meeting Date Meeting Status CINS X03188137 05/28/2007 Take No Action Meeting Type Country of Trade Annual Portugal Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of the General Assembly Mgmt For TNA NA 2 Accounts and Reports Mgmt For TNA NA 3 Approve the distribution of YE Mgmt For TNA NA results 4 Ratification of Board, Management Mgmt For TNA NA and Auditor Acts 5 Executive Board Compensation Mgmt For TNA NA Policy 6 Approve the remuneration granted Mgmt For TNA NA to the Members of the Supervisory Board 7 Ratification of the Co-Option of Mgmt For TNA NA Senior Board Members 8 Amend the Articles of the Mgmt For TNA NA Association 9 Approve the acquisition and sale of Mgmt For TNA NA own shares 10 Approve the acquisition and sale of Mgmt For TNA NA own bonds Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 04/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Re-elect Mr. Marcus Agius as a Mgmt For Against Against Director of the Company 4 Re-elect Mr. Frederik Seegers as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. Christopher Lucas as a Mgmt For Against Against Director of the Company 6 Re-elect Mr. Stephen Russell as a Mgmt For Against Against Director of the Company 7 Re-elect Mr. Richard Leigh Clifford Mgmt For Against Against as a Director of the Company 8 Re-elect Sir Andhrew Likierman as Mgmt For Against Against a Director of the Company 9 Re-elect Mr. John Varley as a Mgmt For Against Against Director of the Company 10 Re-elect Sir Nigel Rudd as a Mgmt For Against Against Director of the Company 11 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 12 Authorize the Directors to set the Mgmt For For For remuneration of the Auditors 13 Authorize Barclays Bank PLC to Mgmt For For For make EU political donations 14 Approve to renew the authority Mgmt For For For given to the Directors to allot securities 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Approve to renew the Company's Mgmt For For For authority to purchase its own shares 17 Adopt the new Articles of Mgmt For For For Association of the Company Barratt Developments PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0000811801 03/27/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For Barratt Developments PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0000811801 11/28/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend Mgmt For For For 3 Re-elect Mr. S.J. Boyes as a Mgmt For Against Against Director, who retires by rotation 4 Re-elect Mr. C. Fenton as a Mgmt For Against Against Director, who retires by rotation 5 Re-elect Mr. G.K. Hester as a Mgmt For Against Against Director, who retires by rotation 6 Re-elect Mr. M.A. Pain as a Director Mgmt For Against Against 7 Re-elect Mr. R. MacEachrane as a Mgmt For Against Against Director 8 Re-elect Mr. M.S Clare as a Director Mgmt For Against Against 9 Appointment of Auditors and Mgmt For For For Authority to Set Fees 10 Approve the Directors Mgmt For For For remuneration report for YE 30 JUN 2006 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For BASF AG Ticker Security ID: Meeting Date Meeting Status CINS D06216101 04/26/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the adoption of a resolution Mgmt For For For on the appropriation of profit. 4 Ratification of Supervisory Board Mgmt For For For Acts 5 Ratification of Management Board Mgmt For For For Acts 6 Election of an auditor for the Mgmt For For For financial year 2007. 7 Authority to Repurchase Shares Mgmt For For For 8 Conversion of Legal Form into a Mgmt For For For European Company BBV Argentaria SA Ticker Security ID: Meeting Date Meeting Status ISIN ES0113211835 03/15/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 Approve to nominate Mr. Rafael Mgmt For For For Bermejo Blanco to the Board of Directors 3 Ratify Mr. Richard C. Breeden as Mgmt For For For the Board Member 4 Ratify Mr. Ramon Bustamante Yde Mgmt For For For La Mora as the Board Member 5 Ratify Mr. Jose Antonio Fernandez Mgmt For For For Rivero as the Board Member 6 Ratify Mr. Ignacio Ferrero Jordi as Mgmt For For For the Board Member 7 Ratify Mr. Roman Knorr Borras as Mgmt For For For the Board Member 8 Ratify Mr. Enrique Medina Mgmt For For For Fernandez as the Board Member 9 Authority to Issue Debt Instruments Mgmt For For For 10 Authority to Repurchase and Cancel Mgmt For For For Shares 11 Approve to review the 2007 Mgmt For For For financial budget 12 Amendments to Articles Mgmt For For For 13 Charitable Donations Mgmt For For For 14 Authorize the Board to ratify and to Mgmt For For For execute approved resolutions BBV Argentaria SA Ticker Security ID: Meeting Date Meeting Status CINS E11805103 06/20/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approve the Issuance of Common Mgmt For For For Stock 4 Authorization of Legal Formalities Mgmt For For For BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0000566504 10/26/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Ltd) 3 Elect Mr. Paul M. Anderson as a Mgmt For For For Director of BHP Billiton Plc 4 Elect Mr. Paul M. Anderson as a Mgmt For For For Director of BHP Billiton Limited 5 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Plc 6 Elect Mr. Marius J. Kloppers as a Mgmt For For For Director of BHP Billiton Limited 7 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Plc 8 Elect Mr. Chris J. Lynch as a Mgmt For For For Director of BHP Billiton Limited 9 Elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Plc 10 Elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Limited 11 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Plc 12 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Limited 13 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 14 Re-elect Don Argus as a Director of Mgmt For For For BHP Billiton 15 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 16 Re-elect David Brink as a Director Mgmt For For For of BHP Billiton 17 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 18 Re-elect John Buchanan as a Mgmt For For For Director of BHP Billiton 19 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 20 Re-elect John Schubert as a Mgmt For For For Director of BHP Billiton 21 Appointment of Auditor and Mgmt For For For Authority to Set Fees 22 Authority to Issue Shares Mgmt For For For w/Preemptive Rights 23 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 24 Authority to Repurchase Shares Mgmt For For For 25 Reduction of Issued Share Capital Mgmt For For For 26 Reduction of Issued Share Capital Mgmt For For For 27 Reduction of Issued Share Capital Mgmt For For For 28 Reduction of Issued Share Capital Mgmt For For For 29 Reduction of Issued Share Capital Mgmt For For For 30 Reduction of Issued Share Capital Mgmt For For For 31 Approve the remuneration report for Mgmt For For For the 30 JUN 2006 32 Equity Grant (CEO Charles Mgmt For For For Goodyear) 33 Equity Grant (Executive Marius Mgmt For For For Kloppers) 34 Equity Grant (Executive Chris Mgmt For For For Lynch) 35 Global Employee Share Plan Mgmt For For For 36 Increase Non-Executive Directors' Mgmt For Against Against Fee Cap 37 Increase Non-Executive Directors' Mgmt For Against Against Fee Cap BMW AG Ticker Security ID: Meeting Date Meeting Status CINS D12096109 05/15/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of the Auditors for the Mgmt For For For 2007 FY: KPMG, Munich 7 Amendments to Articles Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For BP PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0001385250 04/12/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Directors annual report Mgmt For For For and accounts 2 Approve the Directors Mgmt For Against Against remuneration report 3 Re-elect Dr. D. C. Allen as a Mgmt For For For Director 4 Re-elect Lord Browne of Madingley Mgmt For For For as a Director 5 Re-elect Mr. A. Burgmans as a Mgmt For For For Director 6 Elect Sir William Castell as a Mgmt For For For Director 7 Re-elect Mr. I.C Conn as a Director Mgmt For For For 8 Re-elect Mr. E.B. Davis, JR as a Mgmt For For For Director 9 Re-elect Mr. D.J. Flint as a Director Mgmt For For For 10 Re-elect Dr. B.E. Grote as a Mgmt For For For Director 11 Re-elect Dr. A.B. Hayward as a Mgmt For For For Director 12 Elect Mr. A.G. Inglis as a Director Mgmt For For For 13 Re-elect Dr. D.S. Julius as a Mgmt For For For Director 14 Re-elect Sir Tom Mckillop as a Mgmt For For For Director 15 Re-elect Mr. J.A. Manzoni as a Mgmt For For For Director 16 Re-elect Dr. W.E. Massey as a Mgmt For For For Director 17 Re-elect Sir Ian Prosser as a Mgmt For For For Director 18 Re-elect Mr. P.D. Sutherland as a Mgmt For For For Director 19 Appointment of Auditor and Mgmt For For For Authority to Set Fees 20 E.U. Political Donations Mgmt For For For 21 Authorize the use of electronic Mgmt For For For communications 22 Grant limited authority for the Mgmt For For For purchase of its own shares by the Company 23 Grant authority to allot shares up to Mgmt For For For a specified amount 24 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights BP PLC Ticker Security ID: Meeting Date Meeting Status CINS G12793108 04/12/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report of the Directors Mgmt For For For and the accounts for the YE 31 DEC 2006 2 Approve the Directors Mgmt For Against Against remuneration report for the YE 31 DEC 2006 3 Re-elect Dr. D.C. Allen as a Director Mgmt For For For 4 Re-elect The Lord Browne of Mgmt For For For Madingley as a Director 5 Re-elect Mr. A. Burgmans as a Mgmt For For For Director 6 Elect Sir William Castell as a Mgmt For For For Director 7 Re-elect Mr. I.C. Conn as a Director Mgmt For For For 8 Re-elect Mr. E.B. Davis, Jr as a Mgmt For For For Director 9 Re-elect Mr. D.J. Flint as a Director Mgmt For For For 10 Re-elect Dr B.E. Grote as a Director Mgmt For For For 11 Re-elect Dr A.B. Hayward as a Mgmt For For For Director 12 Elect Mr. A.G. Inglis as a Director Mgmt For For For 13 Re-elect Dr. D.S. Julius as a Mgmt For For For Director 14 Re-elect Sir Tom Mckillop as a Mgmt For For For Director 15 Re-elect Mr. J.A. Manzoni as a Mgmt For For For Director 16 Re-elect Dr W.E. Massey as a Mgmt For For For Director 17 Re-elect Sir Ian Prosser as a Mgmt For For For Director 18 Re-elect Mr. P.D. Sutherland as a Mgmt For For For Director 19 Appointment of Auditor and Mgmt For For For Authority to Set Fees 20 E.U. Political Donations Mgmt For For For 21 Authority to Communicate w/ Mgmt For For For Shareholders by Electronic Means 22 Authority to Repurchase Shares Mgmt For For For 23 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 24 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Commerzbank AG Ticker Security ID: Meeting Date Meeting Status CINS D15642107 05/16/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of Auditor Mgmt For For For 7 Elections to the Supervisory Board: Mgmt For Against Against Mr. Friedrich Lurssen 8 Authority to Trade in Stock Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Amend Article 3 Mgmt For For For 11 Supervisory Board Members' Fees Mgmt For Against Against 12 Intra-Company Contract Mgmt For For For CREDIT SUISSE GROUP Ticker Security ID: Meeting Date Meeting Status CINS H3698D419 05/04/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Ratification of Board and Mgmt For TNA NA Management Acts 5 Authority to Cancel Repurchased Mgmt For TNA NA Shares 6 Allocation of Profits/Dividends Mgmt For TNA NA 7 Authority to Reduce Share Capital Mgmt For TNA NA and Par Value 8 Authority to Repurchase Shares Mgmt For TNA NA 9 Authority to Increase Share Capital Mgmt For TNA NA 10 Amendment to Agenda Items Mgmt For TNA NA Threshold 11 Amendments to Articles Mgmt For TNA NA 12 Elect Noreen Doyle Mgmt For TNA NA 13 Elect Aziz Syriani Mgmt For TNA NA 14 Elect David Syz Mgmt For TNA NA 15 Elect Peter Weibel Mgmt For TNA NA 16 Appointment of Auditor Mgmt For TNA NA 17 Elect BDO Visura, Zurich, as the Mgmt For TNA NA Special Auditors for a term of 1 year CRH PLC Ticker Security ID: Meeting Date Meeting Status CINS G25508105 05/09/2007 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a dividend Mgmt For For For 3 Re-elect Mr. D.M. Kennedy as a Mgmt For Against Against Director 4 Re-elect Mr. T.V. Neill as a Director Mgmt For Against Against 5 Re-elect Mr. W.I. O Mahony as a Mgmt For Against Against Director 6 Re-elect Mr. W.P. Egan as a Mgmt For Against Against Director 7 Re-elect Mr. D.N. O Connor as a Mgmt For Against Against Director 8 Approve the remuneration of the Mgmt For For For Auditors 9 Approve the disapplication of pre- Mgmt For For For emption rights 10 Grant authority to purchase own Mgmt For For For ordinary shares 11 Grant authority in relation to re- Mgmt For For For issue price range of treasury shares 12 Amend the Articles of Association Mgmt For For For 13 Grant authority to re-issue treasury Mgmt For For For shares DAVIS SERVICE GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G26796147 04/23/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the annual Mgmt For For For report and accounts for the YE 31 DEC 2006 2 Approve the report on Director s Mgmt For For For remuneration for the YE 31 DEC 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mr. Rene. H. Schuster as a Mgmt For For For Director 5 Re-elect Mr. I. R. Dye as a Director Mgmt For For For 6 Re-elect Mr. J. D. Burns as a Mgmt For For For Director 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For Deutsche Bank AG Ticker Security ID: Meeting Date Meeting Status CINS D18190898 05/24/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors for the 2006 FY 5 Ratificiation of Supervisory Board Mgmt For For For Acts 6 Appointment of the Auditors for the Mgmt For For For 2007 FY: KPMG, Frankfurt 7 Authority to Trade in Company Mgmt For For For Stock 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Elections to the Supervisory Board Mgmt For For For 11 Ratification of the Co-Option of Mgmt For For For Board Members 12 Supervisory Board Members' Fees Mgmt For For For 13 Amend Article 3 Mgmt For For For 14 Amend Article 8 Mgmt For For For 15 Approve New "Authorized Capital" Mgmt For For For EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS323013003 04/03/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 3 Stock Grants Mgmt For TNA NA 4 Authority to Issue Bonus Shares Mgmt For TNA NA 5 Ratification of Board and Auditor's Mgmt For TNA NA Acts 6 Appointment of Auditor and Mgmt For TNA NA Authority to Set Fees 7 Election of Directors Mgmt For TNA NA 8 Directors' Fees Mgmt For TNA NA 9 Authority to Repurchase Shares Mgmt For TNA NA ENDEMOL NV Ticker Security ID: Meeting Date Meeting Status ISIN NL0000345692 07/05/2006 Take no Action Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Elect Elias Rodriguez-Vina Cancio Mgmt For TNA NA to Management Board Ericsson Telephone AB Ticker Security ID: Meeting Date Meeting Status CINS W26049119 04/11/2007 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Election of Chairman to Preside Mgmt For TNA NA Over Meeting 5 Approve the voting list Mgmt For TNA NA 6 Approve the agenda of the meeting Mgmt For TNA NA 7 Approve to determine whether the Mgmt For TNA NA meeting has been properly convened 8 Elect 2 persons approving the Mgmt For TNA NA minutes 9 Presentation of Accounts and Mgmt For TNA NA Reports 10 Report of the Board of Directors and Mgmt For TNA NA Board Committees 11 President's Address Mgmt For TNA NA 12 Accounts and Reports Mgmt For TNA NA 13 Ratification of Management and Mgmt For TNA NA Board Acts 14 Allocations of Profits/Dividends Mgmt For TNA NA 15 Board Size Mgmt For TNA NA 16 Directors' Fees Mgmt For TNA NA 17 Election of Directors Mgmt For TNA NA 18 Establish Nominating Committee Mgmt For TNA NA 19 Nominating Committee Fees Mgmt For TNA NA 20 Approve the Auditor fees to be paid Mgmt For TNA NA against account 21 Appointment of Auditor Mgmt For TNA NA 22 Approve the principles for Mgmt For TNA NA remuneration to the Top Executives, as specified 23 Long Term Incentive Plan 2007 Mgmt For TNA NA 24 Share Transfer Mgmt For TNA NA 25 Share Transfer Mgmt For TNA NA 26 Closing of the meeting Mgmt For TNA NA Ericsson Telephone AB Ticker Security ID: Meeting Date Meeting Status CINS W26049119 06/28/2007 Take No Action Meeting Type Country of Trade Special Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 5 Elect the Chairman of the meeting Mgmt For TNA NA 6 Approve the voting list Mgmt For TNA NA 7 Approve the agenda of the meeting Mgmt For TNA NA 8 Acknowledge proper convening of Mgmt For TNA NA meeting 9 Election of Individuals to Check Mgmt For TNA NA Minutes 10 Approve the Share Matching Plan Mgmt For TNA NA for all employees âStock Purchase Planã 11 Authority to Trade in Company Mgmt For TNA NA Stock 12 Authority to Trade in Company Mgmt For TNA NA Stock 13 Approve the Swap Agreement with Mgmt For TNA NA 3rd party as alternative to Item 6.2.B 14 Key Contributor Retention Plan Mgmt For TNA NA 15 Authority to Trade in Company Mgmt For TNA NA Stock 16 Authority to Trade in Company Mgmt For TNA NA Stock 17 Approve the Swap Agreement with Mgmt For TNA NA 3rd party as alternative to Item 6.2.B 18 Executive Performance Stock Plan Mgmt For TNA NA 19 Authority to Trade in Company Mgmt For TNA NA Stock 20 Authority to Trade in Company Mgmt For TNA NA Stock 21 Approve the Swap Agreement with Mgmt For TNA NA 3rd party as alternative to Item 6.3.B France Telecom Ticker Security ID: Meeting Date Meeting Status CINS F4113C103 05/21/2007 Take No Action Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Ratification Mgmt For TNA NA of Board Acts 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Authority to Trade in Company Mgmt For TNA NA Stock 8 Appoint Mrs. Claudie Haignere as a Mgmt For TNA NA Director for a 5 year period 9 Amendments to Articles Mgmt For TNA NA 10 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 11 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 12 Authority to Set Share Price Mgmt For TNA NA 13 Authority to Increase Share Mgmt For TNA NA Issuance Limit 14 Authority to Increase Capital Mgmt For TNA NA 15 Authority to Increase Capital Mgmt For TNA NA 16 Authority to Issue Shares Mgmt For TNA NA 17 Authority to Increase Capital Mgmt For TNA NA 18 Authority to Issue Restricted Stock Mgmt For TNA NA 19 Global Ceiling on Issuances Mgmt For TNA NA 20 Authority to Issue Debt Instruments Mgmt For TNA NA 21 Authority to Increase Capital Mgmt For TNA NA 22 Authority to Grant Stock Options to Mgmt For TNA NA Purchase Stock 23 Authority to Issue Shares and/or Mgmt For TNA NA Convertible Securities 24 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 25 Grant powers for formalities Mgmt For TNA NA Henkel AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0006048408 04/16/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Presentation of Accounts and Mgmt For For For Reports 3 Resolutions for the appropriation of Mgmt For For For profit 4 Resolutions to ratify the actions of Mgmt For For For the Management Board 5 Resolutions to ratify the actions of Mgmt For For For the Supervisory Board 6 Resolutions to ratify the actions of Mgmt For For For the Shareholders Committee 7 Appointment of Auditors Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Stock Split; Authority to Increase Mgmt For For For Share Capital Henkel AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0006048432 04/16/2007 Voted Meeting Type Country of Trade Special Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/ Dividends Mgmt For For For Iberia SA Ticker Security ID: Meeting Date Meeting Status CINS E6167M102 05/29/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For For For 3 Approve the application of 2006 Mgmt For For For profits 4 Approve the Management of the Mgmt For For For Board of Directors during the FY 2006 5 Re-appoint, ratify and appoint the Mgmt For Against Against Directors as the case may be 6 Amend the Article 44 of the Articles Mgmt For For For of the Association 7 Appointment of Auditor Mgmt For For For 8 Approve the maximum Mgmt For For For remuneration amount for the Directors 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Carry Out Formalities Mgmt For For For IMI PLC Ticker Security ID: Meeting Date Meeting Status CINS G47152106 05/18/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Directors report and the Mgmt For For For audited account for the YE 31 DEC 2006 2 Approve the Directors Mgmt For For For remuneration report for the YE 31 DEC 2006 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. T.M. Gateley as a Mgmt For For For Director of the Company 5 Re-elect Mr. L. Browne CBE as a Mgmt For For For Director of the Company 6 Re-elect Mr. D. M. Hurt as a Mgmt For For For Director of the Company 7 Re-elect Mr. R M. Twite as a Mgmt For For For Director of the Company 8 Appointment of Auditor Mgmt For For For 9 Authorize the Directors to determine Mgmt For For For the Auditor s remuneration 10 Authority to Use Electronic Mgmt For For For Communications 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For Imperial Chemical Industries PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0004594973 01/25/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Asset Sale Mgmt For For For Inbev SA Ticker Security ID: Meeting Date Meeting Status ISIN BE0003793107 04/24/2007 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 6 Approve the statutory annual Mgmt For TNA NA accounts, as specified 7 Ratification of Board Acts Mgmt For TNA NA 8 Ratification of Statutory Auditor Acts Mgmt For TNA NA 9 Elect Alexandre Van Damme Mgmt For TNA NA 10 Elect Carlos de Veiga Sicupira Mgmt For TNA NA 11 Elect Roberto Thompson Motta Mgmt For TNA NA 12 Elect Marcel Telles Mgmt For TNA NA 13 Elect Jorge Lemann Mgmt For TNA NA 14 Elect Philippe de Spoelberch Mgmt For TNA NA 15 Elect Jean-Luc Dehaene Mgmt For TNA NA 16 Elect Mark Winkelman Mgmt For TNA NA 17 Appointment of Auditor Mgmt For TNA NA 20 Authority to Increase Capital Mgmt For TNA NA 21 Authority to Increase Capital Mgmt For TNA NA 22 Authority to Increase Capital Mgmt For TNA NA 23 Authority to Increase Capital Mgmt For TNA NA 24 Authority to Increase Capital Mgmt For TNA NA 25 Amend Article 5 of the By-Laws, as Mgmt For TNA NA specified 26 Amendments to Articles Mgmt For TNA NA 28 Authority to Increase Capital as a Mgmt For TNA NA Takeover Defense 29 Authority to Repurchase Shares Mgmt For TNA NA 30 Authority to Carry Out Formalities Mgmt For TNA NA Merck Kgaa AG Ticker Security ID: Meeting Date Meeting Status CINS D5357W103 04/27/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Approval of the 2006 financial Mgmt For For For statements 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Mgmt For For For Management 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of the Auditors for the Mgmt For For For 2007 FY: KPMG, Mannheim 8 Approve "Authorized Capital" Mgmt For For For Nestle Ticker Security ID: Meeting Date Meeting Status CINS H57312466 04/19/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Grant discharge to the Board of Mgmt For TNA NA Directors and the Executive Board 5 Approve the appropriation of the Mgmt For TNA NA balance sheet of Nestle Ag 6 Authority to Cancel Shares and Mgmt For TNA NA Reduce Share Capital 7 Re-elect Mr. Peter Brabeck- Mgmt For TNA NA Letmathe as a Board of Director 8 Re-elect Mr. Edward George âLord Mgmt For TNA NA Georgeã as a Board of Director Nobel Biocare Ticker Security ID: Meeting Date Meeting Status CINS H5783Q106 04/26/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Consolidated Accounts and Reports Mgmt For TNA NA 4 Accounts and Reports Mgmt For TNA NA 5 Approve the appropriation of Mgmt For TNA NA available earnings dividend for 2006 6 Grant discharge of the Board of Mgmt For TNA NA Directors 7 Re-elect Mr. Stig Erikkson as a Mgmt For TNA NA Member of the Board of Directors 8 Re-elect Mr. Antoine firmenich as a Mgmt For TNA NA Member of the Board of Directors 9 Re-elect Mr. Robert Lilja as a Mgmt For TNA NA Member of the Board of Directors 10 Re-elect Mr. Jane Royston as a Mgmt For TNA NA Member of the Board of Directors 11 Re-elect Mr. Domenico Scala as a Mgmt For TNA NA Member of the Board of Directors 12 Re-elect Mr. Rolf Soiron as a Mgmt For TNA NA Member of the Board of Directors 13 Re-elect Mr. Ernst Zaengerle as a Mgmt For TNA NA Member of the Board of Directors 14 Elect Rolf Watter Mgmt For TNA NA 15 Re-elect KPMG AG as the Auditors Mgmt For TNA NA and the Group Auditors OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 03/14/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Stock Option Plan Mgmt For TNA NA 3 Settlement of Debt Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 03/27/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Stock Option Plan Mgmt For TNA NA 3 Settlement of Debt Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 04/03/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Stock Option Plan Mgmt For TNA NA 3 Settlement of Debt Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 06/21/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For TNA NA 3 Ratification of Board and Auditor Mgmt For TNA NA Acts 4 Appoint the Chartered Auditors for Mgmt For TNA NA FY 2007and determine their fees 5 Indemnification of Directors Mgmt For TNA NA 6 Directors' Fees Mgmt For TNA NA 7 Compensation Policy Mgmt For TNA NA 8 Related Party Transactions Mgmt For TNA NA 9 Spin Off Mgmt For TNA NA 10 Authority to Repurchase Shares Mgmt For TNA NA 11 Election of Directors Mgmt For TNA NA Peugeot SA Ticker Security ID: Meeting Date Meeting Status CINS F72313111 05/23/2007 Take No Action Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Elect Jean-Philippe Peugeot Mgmt For TNA NA 8 Ratification of the Co-Option of Mgmt For TNA NA Robert Peugeot 9 Elect Henri Philippe Reichtstul Mgmt For TNA NA 10 Elect Geoffroy Roux de Bézieux Mgmt For TNA NA 11 Authority to Trade in Company Mgmt For TNA NA Stock 12 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 13 Authority to Issue Convertible Debt Mgmt For TNA NA Instruments 14 Authority to Increase Share Mgmt For TNA NA Issuance Limit 15 Authority to Increase Capital Mgmt For TNA NA 16 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 17 Authority to Increase Capital as a Mgmt For TNA NA Takeover Defense 18 Authority to Issue Warrants as a Mgmt For TNA NA Takeover Defense 19 Authority to Grant Stock Options to Mgmt For TNA NA Purchase Stock Piaggio & C. Spa, Pontedera Ticker Security ID: Meeting Date Meeting Status CINS T74237107 04/27/2007 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Allocation of Mgmt For TNA NA Profits/Dividends 4 Election of Director Mgmt For TNA NA 5 Authority to Trade in Company Mgmt For TNA NA Stock Praktiker Bau-Und Heimwerkemarkte Holdin Ticker Security ID: Meeting Date Meeting Status CINS D6174B108 06/11/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of Auditor Mgmt For For For 7 Intra-Company Contracts Mgmt For Abstain Against 8 Authority to Repurchase Shares Mgmt For For For Punch Taverns PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0031552861 01/24/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Approve the report on the Directors Mgmt For For For remuneration for the YE 19 AUG 2006 4 Declare a final dividend of 9.0 Mgmt For For For pence per ordinary share of the Company 5 EU Political Donations Mgmt For For For 6 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 7 Re-elect Mr. Mike Foster as a Mgmt For For For Director of the Company 8 Re-elect Mr. Peter Cawdron as a Mgmt For For For Director of the Company 9 Re-elect Mr. Ian Fraser as a Mgmt For For For Director of the Company 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G7420A107 05/03/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Abstain Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. Colin Day as a Mgmt For For For Director, who retires by rotation 5 Re-elect Judith Sprieser Mgmt For For For 6 Re-elect Kenneth Hydon Mgmt For For For 7 Re-elect Peter White Mgmt For For For 8 Elect David Tyler Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For Renault SA Ticker Security ID: Meeting Date Meeting Status CINS F77098105 05/02/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Consolidated Accounts and Reports Mgmt For TNA NA 3 Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Appoint Mr. Henri Martre as a Mgmt For TNA NA Director for a 4-year period 7 Ratification of the Co-Option of Mgmt For TNA NA Catherine Bréchig 8 Ratification of the Co-Option of Mgmt For TNA NA Rémy Rioux 9 Elect Philippe Lagayette Mgmt For TNA NA 10 Acknowledgment of Report on Mgmt For TNA NA Compensation 11 Authority to Trade in Company Mgmt For TNA NA Stock 12 Authority to Cancel Shares and Mgmt For TNA NA Reduce Authorized Capital 13 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 14 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 15 Authority to Increase Share Mgmt For TNA NA Issuance Limit 16 Authority to Increase Capital Mgmt For TNA NA 17 Authority to Increase Capital Mgmt For TNA NA 18 Global Ceiling on Issuances Mgmt For TNA NA 19 Authority to Issue Restricted Stock Mgmt For TNA NA 20 Amendments to Articles Mgmt For TNA NA 21 Amendments to Articles Mgmt For TNA NA 22 Grant powers for legal formalities Mgmt For TNA NA Royal Bank Of Scotland Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G76891111 04/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Declare a final dividend on the Mgmt For For For ordinary shares 4 Re-elect Mr. L.K. Fish as a Director Mgmt For Against Against 5 Re-elect Sir. Fred Goodwin as a Mgmt For Against Against Director 6 Re-elect Mr. A.S. Hunter as a Mgmt For Against Against Director 7 Re-elect Mr. C.J. Koch as a Director Mgmt For Against Against 8 Re-elect Mr. J.P. MacHale as a Mgmt For Against Against Director 9 Re-elect Mr. G.F. Pell as a Director Mgmt For Against Against 10 Re-appoint Deloitte and Touche LLP Mgmt For For For as the Auditors 11 Authorize the Audit Committee to fix Mgmt For For For the remuneration of the Auditors 12 Grant authority a bonus issue Mgmt For For For 13 Approve to renew the Directors Mgmt For For For authority to allot ordinary shares 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Approve to allow the purchase of its Mgmt For For For own shares by the Company 16 Approve the 2007 Executive Share Mgmt For Against Against Option Plan 17 Approve the 2007 Sharesave Plan Mgmt For For For 18 Amendments to Articles Regarding Mgmt For For For Electronic Communication RWE AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0007037129 04/18/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appropriation of distributable profit Mgmt For For For 4 Approval of the Acts of the Mgmt For For For Executive Board for fiscal 2006 5 Approval of the Acts of the Mgmt For For For Supervisory Board for fiscal 2006 6 Appointment of Mgmt For For For Pricewaterhousecoopers AG, as the Auditors for fiscal 2007 7 Authorization to implement share Mgmt For For For buybacks 8 Amendments to Articles Mgmt For For For Salzgitter AG Ticker Security ID: Meeting Date Meeting Status CINS D80900109 05/23/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Appointment of Auditor Mgmt For For For 7 Ratification of the Co-Option of Mgmt For For For Board Members 8 Authority to Repurchase Shares Mgmt For For For 9 Approve "Approved Capital 2007" Mgmt For Abstain Against 10 Approve "Conditional Capital 2007" Mgmt For Abstain Against 11 Amend Article 11 Mgmt For Abstain Against Schibsted ASA Ticker Security ID: Meeting Date Meeting Status CINS R75677105 02/15/2007 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 4 Appoint the Chairperson for the Mgmt For TNA NA meeting 5 Approve the notice of meeting and Mgmt For TNA NA the agenda 6 Signing of the Minutes Mgmt For TNA NA 7 Approval of the Merger Agreement Mgmt For TNA NA 8 Amend the Articles of Incorporation Mgmt For TNA NA of Schibsted ASA Schneider Electric SA,Rueil Malmaison Ticker Security ID: Meeting Date Meeting Status CINS F86921107 04/26/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transaction involving Mgmt For TNA NA the AXA Group 7 Related Party Transaction Mgmt For TNA NA 8 Authority to Trade in Company Mgmt For TNA NA Stock 9 Amendments to Articles Mgmt For TNA NA 10 Amendments to Articles Mgmt For TNA NA 11 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 12 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 13 Authority to Increase Share Mgmt For TNA NA Issuance Limit 14 Authority to Increase Capital in case Mgmt For TNA NA of Exchange 15 Authority to Issue Restricted Stock Mgmt For TNA NA 16 Authority to Increase Capital Mgmt For TNA NA 17 Authority to Increase Capital Mgmt For TNA NA 18 Authority to Carry Out Legal Mgmt For TNA NA Formalities 19 SHP Regarding End to Cap on ShrHoldr Against TNA Voting Rights Scottish Power PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB00B125RK88 03/30/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Scottish Power PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB00B125RK88 03/30/2007 Voted Meeting Type Country of Trade Court United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Societe Generale Ticker Security ID: Meeting Date Meeting Status CINS F43638141 05/14/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For TNA NA 3 Allocation of Profits/Dividends Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Appoint Mr. Daniel Bouton as a Mgmt For TNA NA Director for a 4-year period 8 Appoint Mr. Anthony Wyand as a Mgmt For TNA NA Director for a 4-year period 9 Appoint Mr. Jean-Martin Folz as a Mgmt For TNA NA Director for a 4-year period 10 Approve to award total annual fees Mgmt For TNA NA of EUR 780,000.00 to the Directors 11 Authority to Trade in Company Mgmt For TNA NA Stock 12 Amendments to Articles Mgmt For TNA NA 13 Amendments to Articles Mgmt For TNA NA 14 Authority to Carry Out Formalities Mgmt For TNA NA Swisscom Ticker Security ID: Meeting Date Meeting Status CINS H8398N104 04/24/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Approve the appropriation of Mgmt For TNA NA retained earnings and declaration of dividends 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Approve to change the Articles 6.1.2 Mgmt For TNA NA of Association 7 Re-elect Mr. Fides P. BaldesBerger Mgmt For TNA NA as a Board of Director 8 Re-elect Mr. Michel Gobet as a Mgmt For TNA NA Board of Director 9 Re-elect Dr. Torsten G. Kreindl as a Mgmt For TNA NA Board of Director 10 Re-elect Mr. Richard Roy as a Mgmt For TNA NA Board of Director 11 Re-elect Mr. Othmar Vock as a Mgmt For TNA NA Board of Director 12 Appointment of Auditor Mgmt For TNA NA TELEKOM AUSTRIA AG Ticker Security ID: Meeting Date Meeting Status CINS A8502A102 05/30/2007 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA NA 2 Approve allocation of income Mgmt For TNA NA 3 Ratification of Management and Mgmt For TNA NA Supervisory Board Acts 4 Approve remuneration of Mgmt For TNA NA Supervisory Board Members 5 Appointment of Auditor Mgmt For TNA NA 7 Authority to Issue Shares Mgmt For TNA NA 8 Grant authority to use own Shares Mgmt For TNA NA for settlement of convertible Bonds 9 Grant authority to use own Shares Mgmt For TNA NA for acquisition of Companies 10 Authority to Reduce Share Capital Mgmt For TNA NA 11 Grant authority to the re-issuance of Mgmt For TNA NA repurchase Shares 13 Adopt the new Articles of Mgmt For TNA NA Association Tesco Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB0008847096 07/07/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Mgmt For For For Statutory Reports 2 Approve Remuneration Report Mgmt For Against Against 3 Approve Final Dividend of 6.10 Mgmt For For For Pence Per Ordinary Share 4 Re-elect Charles Allen as Director Mgmt For For For 5 Re-elect Richard Brasher as Mgmt For For For Director 6 Re-elect Philip Clarke as Director Mgmt For For For 7 Re-elect Andrew Higginson as Mgmt For For For Director 8 Reappoint PricewaterhouseCoopers Mgmt For For For LLP as Auditors of the Company 9 Authorise Board to Fix Mgmt For For For Remuneration of Auditors 10 Approve Increase in Authorised Mgmt For For For Capital from GBP 535,000,000 to GBP 542,900,000 11 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 131,700,000 12 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities without Pre- emptive Rights up to Aggregate Nominal Amount of GBP 19,760,000 13 Authorise 790,500,000 Ordinary Mgmt For For For Shares for Market Purchase 14 Authorise Directors to Use Treasury Mgmt For For For Shares for the Purposes of or Pursuant to Any of the Employee Share Schemes Operated by the Company 15 Authorise the Company to make Mgmt For For For Donations to EU Political Organisations and Incur EU Political Expenditure up to GBP 100,000 16 Authorise Tesco Stores Limited to Mgmt For For For Make Donations to EU Political Organisations and Incur EU Political Expenditure up to GBP 100,000 17 Authorise Tesco Ireland Limited to Mgmt For For For Make Donations to EU Political Organisations and Incur EU Political Expenditure up to GBP 25,000 18 Authorise Tesco Vin Plus S.A. to Mgmt For For For Make Donations to EU Political Organisations and Incur EU Political Expenditure up to GBP 25,000 19 Authorise Tesco Stores CR a.s. to Mgmt For For For Make Donations to EU Political Organisations and Incur EU Political Expenditure up to GBP 25,000 20 Authorise Tesco Stores SR a.s. to Mgmt For For For Make Donations to EU Political Organisations and Incur EU Political Expenditure up to GBP 25,000 21 Authorise Tesco Global Rt to Make Mgmt For For For Donations to EU Political Organisations and Incur EU Political Expenditure up to GBP 25,000 22 Authorise Tesco Polska Sp z.o.o. to Mgmt For For For Make Donations to EU Political Organisations and Incur EU Political Expenditure up to GBP 25,000 Thyssenkrupp AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0007500001 01/19/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Appointment of Auditor Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For 8 Authority to Increase Authorized Mgmt For Against Against Capital 9 Amend Article 9 Mgmt For For For 10 Supervisory Board Members' Fees Mgmt For For For 11 Amend Article 3 Mgmt For For For TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/11/2007 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Authority to Trade in Company Mgmt For Against Against Stock 8 Elect Thierry Desmarest Mgmt For Against Against 9 Elect Thierry de Rudder Mgmt For Against Against 10 Elect Serge Tchuruk Mgmt For Against Against 11 Elect Daniel Boeuf Mgmt For Against Against 12 Elect Philippe Marchandise Mgmt For Against Against 13 Appoint Mr. Mohamed Zaki as a Mgmt For Against Against Director for a 3-year period 14 Approve to award total annual fees Mgmt For For For of for EUR 1,100,000.00 to the Directors 15 Authority to Increase Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Increase Shares w/out Mgmt For For For Preemptive Rights 17 Authority to Increase Capital Mgmt For For For 18 Authority to Grant Stock Options to Mgmt For For For Purchase Stock 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Amendments to Articles Mgmt For For For 21 Amend the Article 17-2 of the Mgmt For For For Bylaws as specified 22 Amend the Article 17-2 of the By- Mgmt For For For laws as specified 23 SHP Regarding Election of ShrHoldr For Employee Shareholder Rep 24 SHP Regarding Authority to Issue ShrHoldr For Restricted Stock 25 Approve to repeal the voting ShrHoldr For limitation existing in the Bylaws of Total SA Travis Perkins PLC Ticker Security ID: Meeting Date Meeting Status CINS G90202105 05/15/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Stephen Carter Mgmt For Against Against 4 Re-elect John Carter Mgmt For Against Against 5 Re-elect John Coleman Mgmt For Against Against 6 Re-elect Michael Dearden Mgmt For Against Against 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Directors' Remuneration Report Mgmt For For For 9 Amendment to Share Matching Mgmt For For For Scheme 10 2007 Performance Share Plan Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For preemptive Rights 13 Amend the Company's Article of Mgmt For For For Association, as specified 14 Authority to Repurchase Shares Mgmt For For For VEOLIA ENVIRONNEMENT Ticker Security ID: Meeting Date Meeting Status CINS F9686M107 05/10/2007 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Approval of Non-Tax-Deductible Mgmt For For For Expenses 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For Against Against 7 Ratification of the Co-Option of Mgmt For Abstain Against Paolo Scaroni 8 Ratification of the Co-Option of Mgmt For Abstain Against Augustin de Roman 9 Replacement of Auditor Mgmt For For For 10 Replacement of Deputy Auditor Mgmt For For For 11 Authority to Trade in Company Mgmt For Against Against Stock 12 Authority to Issue Shares and/or Mgmt For Against Against Convertible Securities 13 Authority to Increase Capital Mgmt For Against Against 14 Authority to Issue Restricted Mgmt For For For 15 Amend the Paragraph 3 of the Mgmt For For For Article 22 of the By-laws 16 Authority to Issue Warrants as a Mgmt For Against Against Takeover Defense 17 Authority to Increase Capital as a Mgmt For Against Against Takeover Defense 18 Power for formalities Mgmt For For For Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Increase in Authorised Mgmt For For For Capital to GBP 9,900,050,000 and USD 7,800,000,000; Authorise Capitalisation up GBP 9,990,000,000; Issue Equity with Rights up to 66,600,000,000 B Shares; Capital Reorganisation; Amend Articles of Association Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Mgmt For For For Statutory Reports 2 Re-elect Sir John Bond as Director Mgmt For Against Against 3 Re-elect Arun Sarin as Director Mgmt For Against Against 4 Re-elect Thomas Geitner as Mgmt For Against Against Director 5 Re-elect Michael Boskin as Director Mgmt For Against Against 6 Re-elect Lord Broers as Director Mgmt For Against Against 7 Re-elect John Buchanan as Director Mgmt For Against Against 8 Re-elect Andy Halford as Director Mgmt For Against Against 9 Re-elect Jurgen Schrempp as Mgmt For Against Against Director 10 Re-elect Luc Vandevelde as Mgmt For Against Against Director 11 Elect Philip Yea as Director Mgmt For Against Against 12 Elect Anne Lauvergeon as Director Mgmt For Against Against 13 Elect Anthony Watson as Director Mgmt For Against Against 14 Approve Final Dividend of 3.87 Mgmt For For For Pence Per Ordinary Share 15 Approve Remuneration Report Mgmt For Abstain Against 16 Reappoint Deloitte & Touche LLP as Mgmt For For For Auditors of the Company 17 Authorise the Audit Committee to Mgmt For For For Fix Remuneration of Auditors 18 Adopt New Articles of Association Mgmt For For For 19 Authorise the Company and Any Mgmt For For For Company Which is or Becomes a Subsidiary of the Company to Make EU Political Organisation Donations up to GBP 50,000 and Incur EU Political Expenditure up to GBP 50,000 20 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 900,000,000 21 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities without Pre- emptive Rights up to Aggregate Nominal Amount of USD 260,000,000 22 Authorise 5,200,000,000 Ordinary Mgmt For For For Shares for Market Purchase Should the Special Resolution at the Extraordinary General Meeting on 25 July 2006 be Passed; Otherwise up to 6,000,000,000 Ordinary Shares Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/03/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Authority to Increase Conditional Mgmt For TNA NA Capital 7 Re-elect Mr. Armin Meyer to the Mgmt For TNA NA Board of Directors 8 Re-elect Mr. Rolf Watter to the Mgmt For TNA NA Board of Directors 9 Re-elect the Statutory Auditors and Mgmt For TNA NA the Group Auditors Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Europe Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
